DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention Group I in the reply filed on August 11, 2021 is acknowledged.

Claims 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 11, 2021.

Information Disclosure Statement
The IDS filed on February 10, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,471,444.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned patented claims include each of the essentially recited elements of the claimed device of the instant application, including the first plate, the second plate, the cavity, the inlet hole (“at least one hole”), the outlet hole (“through hole”), the paddle wheel with the plurality of paddles and central shaft with the notched cutout at the second end thereof, the slots, the cone, the recessed portion, and the shoulder, and the interrelated details and limitations thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 25-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al., US Patent Application Publication No. 2017/0128963.
1. element “6” and the central-most portion of paddle wheel “5” which is integrally formed with “6”, as shown in Figs. 9 and 10; or 2. the combination of the elements in option “1.”, plus element “4”), the central shaft having a first end (upper-most end of the central shaft, as shown in Figs. 9 and 10, and as applied in option “1.”; or the uppermost end of element “4”, as applied in option “2.”) supported by the first plate (in option “1.”, the upper end of the central shaft is supported by the first plate indirectly via element “4”; in option “2.”, the upper end of element “4” is directly supported by the first plate) and a second end (lower end of “6”) extending at least partially through the outlet hole, the second end of the central shaft further including a notched cutout (60).
As to claim 25, Lin shows the central shaft being aligned with a central axis of the cavity, and wherein the inlet hole is radially offset from the central axis (see Figs. 9 and 10).
As to claim 26, Lin shows the device further comprising a recessed portion formed in the first plate at the central axis configured to receive the central shaft (as per option “2.”, discussed above regarding claim 21, central shaft portion “4” is received in a recessed portion of the first plate; see Figs. 9 and 10).

As to claim 28, Lin shows the first plate having a face surface (underside of “3”, as shown in Figs. 9 and 10), wherein the inlet hole is defined in the face surface and the inlet hole includes at least one surface formed at an angle other than normal to the face surface (inlet hole(s) “30” are shown and described as being “inclined”; see line 5 of paragraph [0030]).
As to claim 29, Lin shows the cavity being cylindrical and the paddle wheel includes a plurality of paddles (see Fig. 6) that extend from the central shaft.
As to claim 30, Lin shows the plurality of paddles being perpendicular with respect to a face surface of the first plate and a second face surface of the second plate (see Figs. 9 and 10).
As to claim 31, Lin shows the central shaft of the paddle wheel including a shoulder (more than one portion of the central shaft of Lin can be considered to include a shoulder element, such as where the slightly wider area of portion “4” is located at the entry point of the recessed portion of the first plate “3” in Figs. 9 and 10; or the portion shown to be in contact with the second face surface of the second plate adjacent to the notched cutout in Fig. 9).
As to claim 32, Lin shows the notched cutout including an angled surface configured to deflect water flow as the water exits the cavity via the outlet hole (see Fig. 6).
As to claim 33, Lin shows a spray pattern device (see Figs. 9 and 10), comprising: a first plate (3) having a face surface (underside of “3”, as shown in Figs. 9 and 10); a second plate (1) connected to the first plate, the first and second plates defining a cavity (11) therebetween; an inlet hole (30) defined in the face surface of the first plate, the inlet hole being configured to allow water to enter the cavity, the inlet hole including at least one surface formed at an angle other than normal to the face surface (inlet hole(s) “30” are shown and described as being 1. element “6” and the central-most portion of paddle wheel “5” which is integrally formed with “6”, as shown in Figs. 9 and 10; or 2. the combination of the elements in option “1.”, plus element “4”), wherein the central shaft has a first end (upper-most end of the central shaft, as shown in Figs. 9 and 10, and as applied in option “1.”; or the uppermost end of element “4”, as applied in option “2.”) supported by the first plate (in option “1.”, the upper end of the central shaft is supported by the first plate indirectly via element “4”; in option “2.”, the upper end of element “4” is directly supported by the first plate), and a second end (lower end of “6”) extending at least partially through the outlet hole, and wherein the central shaft aligns with a cavity central axis, wherein the inlet hole is radially offset from the cavity central axis (see again, Figs. 9 and 10).
As to claim 34, Lin shows the second end of the central shaft further including a notched cutout (60).
As to claim 35, Lin shows the notched cutout extending at least partially into the outlet hole (see Figs. 9 and 10).
As to claim 36, Lin shows the notched cutout including an angled surface configured to deflect water flow as the water exits the cavity via the outlet hole (see Fig. 6).
As to claim 37, Lin shows the device further comprising a recessed portion (shown centrally in element “3”; see Figs. 9 and 10) formed in the face surface of the first plate at the cavity central axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., in view of Gore et al., USPN 3,485,451.
As to claim 22, Lin shows all of the recited limitations as set forth in claim 21, however Lin is silent as to including a plurality of slots defined in the second plate and intersecting the outlet hole.  It should be noted, Lin expressly discloses that water passing through the outlet hole (10) is thrown against the inner wall of the outlet hole by deflection from the notched cutout feature(s) (see paragraph [0042], lines 7-11).
Gore shows a spray pattern device (see Figs. 1-9) having a similar design, function and effect as that shown by Lin, with the device of Gore including a second end (36, 38) of a central shaft (32) of a rotating paddle wheel (30) extending at least partially through an outlet hole (21) of the device, wherein a feature (38) is defined on the second end of the central shaft for the purpose of deflecting water passing through the outlet hole and onto an inner wall of the outlet hole (see column 3, lines 30-42).  With that in mind, Gore further teaches inclusion of a plurality of slots (22) intersecting the outlet hole for the purpose of directing water spray from the outlet hole in a pulsating, linear and outwardly diverging direction, so as to create a specific type of effluent spray pattern for a particular, predetermined purpose.  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modify the outlet 
As to claim 23, with the modification of the device of Lin, as applied to claim 22 above, water flow would be directed through the plurality of slots when the notched cutout aligns with each slot as the notched cutout revolves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent to Li et al. is cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752